UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-31275 VERTICAL HEALTH SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 59-3635262 (I.R.S. Employer Identification No.) 7760 France Avenue South, 11th Floor, Minneapolis, MN55435 (Address of principal executive offices) (Zip Code) (612) 568-4210 (Registrant’s Telephone Number, Including Area Code) 180 Douglas Ave., Oldsmar, FL34677 (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s common stock outstanding as of May 1, 2011 was 8,227,743. Table of Contents VERTICAL HEALTH SOLUTIONS, INC. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page No. ITEM 1. FINANCIAL STATEMENTS (unaudited): Balance Sheets as of March 31, 2011and December 31, 2010 3 Statements of Operations for theThree Months Ended March 31, 2011 and 2010and the period from February 1, 2009 (inception) to March 31, 2011 4 Statements of Cash Flows for theThree Months Ended March 31, 2011 and 2010and the period from February 1, 2009 (inception) to March 31, 2011 5 Notes to Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II: OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES ANDUSE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. REMOVED AND RESERVED 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 Table of Contents ITEM 1. FINANCIAL STATEMENTS VERTICAL HEALTH SOLUTIONS, INC. (A DEVELOPMENT-STAGE ENTERPRISE) BALANCE SHEETS (UNAUDITED) March 31, December 31, (unaudited) (audited) ASSETS Current assets: Cash $ $ Prepaid expenses and other current assets Total current assets Software development costs - Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued interest Accrued payroll - Current maturities of long-term convertible debt Total current liabilities Long-term convertible debt, net of current maturities Total liabilities Stockholders' deficit: Common stock, $.001 par value, 250,000,000 shares authorized; 7,143,113 issued and outstanding at March 31, 2011 and December 31, 2010 Preferred stock, $.001 par value, 5,000,000 shares authorized, No shares issued or outstanding at March 31, 2011 and December 31, 2010 - - Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited financial statements. 3 Table of Contents VERTICAL HEALTH SOLUTIONS, INC. (A DEVELOPMENT-STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Period from Inception (February 1, 2009) to March 31, 2011 (unaudited) (unaudited) Revenues $
